DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I, claims 1-12, in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A terahertz wave lens that concentrates or collimates a terahertz wave, the lens comprising: a substrate have a surface provided with an uneven structure that changes a phase of the terahertz wave.” However, “terahertz” is a unit of frequency and any wavelength can be expressed in terms of terahertz. It is unclear whether the claim is intended to be operable on any wavelength, or if the claim is intended to be limited to a specific band of wavelengths. Moreover, it is unclear if the claims are intended to operate in a specified terahertz radiation band. As terahertz radiation can be defined in multiple ways, it is unclear what wavelengths are encompassed by the claims. For the purposes of examination, the claim will be interpreted as requiring a change of phase of a terahertz wave with a wavelength of between 1 mm and 1 μm (between 0.3 THz and 3 THz).
Additionally, the limitation “a substrate have a surface provided with an uneven structure that changes a phase of the terahertz wave” is unclear as it recites functional language without providing a discernable boundary on what element/structure of the substrate performs the function. It is unclear if a specific material/structure/element must be present in the substrate to perform the function of changing a phase of the terahertz wave. Specifically, it is known in the art and the specification explicitly recites that certain materials are not capable of operating in the terahertz band, and, as such, it is unclear if it is simply the uneven structure that provides this function, or if a specific material is utilized to achieve the required function. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 1 recites “the uneven structure includes a plurality of unevenness forming portions formed of protruding portions or recessed portions that are periodically arranged.” However, it is unclear what constitutes an “unevenness forming portion.” Specifically, it is unclear if the unevenness forming portion is intended to be a region of the surface having a plurality of protruding portions and recessed portions periodically arranged or if the claim is intended to only have one or the other. It is unclear how the protruding portions and recessed portions should be defined (i.e. with respect to the surface, with respect to a lowest point, etc.) and as such it is unclear how these define an “unevenness forming portion.” Moreover, as any structure having protruding portions will also necessarily have recessed portions defined in relation to those protruding portions, it is unclear if these structures are intended to be different in any positive way. For the purposes of examination, any substrate having regions of alternating projections and recesses will be interpreted as reading on the claimed limitation.
Claim 1 further recites that “a height of the unevenness forming portion in a thickness direction of the substrate and a width of the unevenness forming portion in a direction orthogonal to the thickness direction differ for each of the regions, a distance between centers of the unevenness forming portions adjacent to each other is constant.” However, it is unclear how the “width of the unevenness forming portion” should be defined. Specifically, it is unclear if the width is referring to a distance between two projections or recesses, or a width of an overall arbitrarily defined section of projections and recesses, a width of individual projections or recesses, etc. Moreover, it is unclear how a width of the unevenness forming portion can be varied while the distance between centers can be the same, as the width and distance between centers are necessarily related. For the purposes of examination, the width of the unevenness forming portion will be interpreted as being the width of the entire portion of protruding portions or recessed portions or the width of each individual protruding portion or recessed portion and the distance between centers of the unevenness forming portions will be interpreted as the distance between individual projections or recesses in one specific region.
Additionally, claim 1 recites “outer end portions of the uneven structure in the thickness direction are located on the same plane.” There is insufficient antecedent basis for the limitation “the same plane” in the claim. It is unclear if “the same plane” is referring to a plane from which the protruding portions or recessed portions are being defined, or if it is simply referring to a plane in which the end portions lie. For the purposes of examination, any structure having end portions that have a same height will be interpreted as reading on the claimed limitation.
Claims 2-12 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 2 recites that “the unevenness forming portion is the protruding portion, and the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is.” However, it is unclear how the height of the unevenness forming portion is being defined and what it should be lower with respect to. Additionally, it is unclear what the width is being larger with respect to. Specifically, any structure having protruding portions will necessarily also have recessed portions between the protruding portions. It is unclear if the limitation is intending for the protruding portions to have a smaller width than the recessed portions, or if the limitation is solely referring to the widths and heights of the protruding portions. For the purposes of examination, the claim will be interpreted as requiring a first protruding portion and a second protruding portion with a width greater than the first protruding portion, wherein the second protruding portion has a height from a surface of the substrate less than that of the first protruding portion.
Claim 3 recites that “the unevenness forming portion is the recessed portion, and the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is.” However, it is unclear how the height of the unevenness forming portion is being defined and what it should be higher with respect to. Additionally, it is unclear what the width is being larger with respect to. Specifically, any structure having recessed portions will necessarily also have protruding portions between the recessed portions. It is unclear if the limitation is intending for the recessed portions to have a smaller width than the protruding portions, or if the limitation is solely referring to the widths and heights of the recessed portions. Furthermore, if the portions are recessed with respect to some plane, it is unclear how the height should be defined such that it is “higher.” That is, it is unclear whether a “higher” recessed portion is more recessed from a surface/plane, or less recessed. For the purposes of examination, the claim will be interpreted as requiring a first recessed portion and a second recessed portion with a width greater than the first recessed portion, wherein the second recessed portion is more recessed from a surface of the substrate less than the first recessed portion.
Claim 4 recites that “an effective refractive index of each of the plurality of regions is further decreased in a stepwise manner as the region is shifted from the first region toward the Nth region.” However, it is unclear how the “effective refractive index of each of the plurality of regions is further decreased.” Specifically, given that the refractive index of air is 1, any increased height/depth/width in between regions would result in a decreased refractive index. It is unclear if the claim is intended to further require a material having a gradient refractive index, or if the claim is merely reciting a resultant function of the structure previously recited. For the purposes of examination, any structure meeting the requirements of claim 1 with 2 or more regions arranged along a direction will be interpreted as reading on the claimed limitation.
Claims 5-12 are rejected as being dependent upon claim 4 and failing to cure the deficiencies of the rejected base claim.
Claim 5 recites that “the height of the unevenness forming portion belonging to each of the regions is further increased as the region is shifted from the first region toward the Nth region.” However, it is unclear how the height can be “further increased” and with what the height is being “further increased” with respect to. To be clear, the claims require that the unevenness forming portion be protruding portions or recessed portions, and it is unclear if the height is intended to be increased in protruding portions and in recessed portions. Moreover, it is unclear how the heights can be “further” increased as they have not been described as being “increased” a first time. For the purposes of examination, any structure having heights that increase incrementally from one region to another will be interpreted as reading on the claimed limitation.
Claim 6 is rejected as being dependent upon claim 5 and failing to cure the deficiencies of the rejected base claim.
Claims 6 recites “the unevenness forming portion is the protruding portion, and the unevenness forming portion having a height between a height of the unevenness forming portion corresponding to an nth region (n is any integer from 1 to N-1) and a height of the unevenness forming portion corresponding to an n+1th region is formed in the vicinity of a boundary between the nth region and the n+1th region.” There is insufficient antecedent basis for the limitations “the unevenness portion having a height between a height of the unevenness forming portion corresponding to an nth region (n is any integer from 1 to N-1) and a height of the unevenness forming portion corresponding to an n+1th region” and “the vicinity of a boundary”  in the claim. Specifically, the claims do not positively require an unevenness forming portion with a height between the height of the nth region and the n+1th region and it is unclear if such a portion must necessarily be provided. Moreover, the term “the vicinity” is a relative term which renders the claim indefinite. The term “the vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of distances from the various regions should be considered “the vicinity” of a region, as no distances have been defined and the term is not clearly defined. For the purposes of examination, any structure having heights that increase incrementally from one region to another will be interpreted as reading on the claimed limitation.
Claim 8 recites that “the unevenness forming portion is the protruding portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or more, is the second phase difference region.” However, it is unclear how at least one of the regions can have “the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or more, is the second phase difference region.” Specifically, it appears that the “threshold value determined in advance or more” is an arbitrary value and it is unclear if the claim actually limits the widths in any way. To be clear, any region having a smaller phase difference can be identified and then a threshold value can be determined based on the widths of that region. Thus, the metes and bounds of the limitation are unclear. Furthermore, it is unclear how a threshold value can be “determined in advance or more” as any set threshold value is determined somehow. For the purposes of examination, any two regions having differing phase differences with different widths will be interpreted as reading on the claimed limitation.
Claim 9 recites that “the unevenness forming portion is the recessed portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or less, is the second phase difference region.” However, it is unclear how at least one of the regions can have “the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or less, is the second phase difference region.” Specifically, it appears that the “threshold value determined in advance or less” is an arbitrary value and it is unclear if the claim actually limits the widths in any way. To be clear, any region having a smaller phase difference can be identified and then a threshold value can be determined based on the widths of that region. Thus, the metes and bounds of the limitation are unclear. Furthermore, it is unclear how a threshold value can be “determined in advance or less.” For the purposes of examination, any two regions having differing phase differences with different widths will be interpreted as reading on the claimed limitation.
Claim 11 recites that “at least one of the plurality of repetition units is formed to have a phase distribution having a width larger than 2π.” However, each of the repetition units are provided in a portion that causes a phase change. It is unclear that there should be any “phase distribution” and how such a “phase distribution” should be defined. Specifically, it is unclear if the repetition units should provide a single phase change of 2π, if the repetition units should provide multiple phase changes that cover an entire distribution range of 2π, or if some other quality is required. In the case that the phase changes should cover an entire distribution range of 2π, each repetition unit would provide a discrete value of phase change and it is unclear how many units would be required to cover the entire distribution.
Moreover, the limitation “at least one of the plurality of repetition units is formed to have a phase distribution having a width larger than 2π” is unclear as it recites functional language without providing a discernable boundary on what element/structure of the repetition unit performs the function. It is unclear if a specific material/structure/element must be present in the repetition unit to provide the required phase distribution. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Furthermore, the limitation “at least one of the plurality of repetition units is formed to have a phase distribution having a width larger than 2π” is a relative term which renders the claim indefinite. The phase distribution or phase change is determined based not only on the structural considerations of the repetition units, but also on the operating wavelength of light utilized and the angle of incidence of the light. It is unclear how the phase distribution should be calculated, as these are all unspecified variables. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purposes of examination, any structure having a plurality of repetition units with a structure capable of providing a phase change of 2π will be interpreted as reading on the claimed limitation.
Claim 12 recites that “the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the unevenness forming portion provides the function of suppressing reflection. It is unclear if a specific material/structure/element must be present in the unevenness forming portion or if any device meeting the structural requirements of claim 4 would meet the required function. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any transmissive structure meeting the structural limitations of claim 4 will be interpreted as reading on the claimed limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/116,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1-2 which require a substrate with an uneven structure that changes a phase of a terahertz wave, including a plurality of regions with heights and widths differing for each region and a distance between centers being constant. Additionally, instant claims 2-3 are fully encompassed by reference claim 3 which requires that width of the portions increase with the height, given that the height is relative to an undefined standard; and instant claims 4-12 are fully encompassed by reference claims 4-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. (Chinese Pub. No. CN 106125176 A; hereinafter – “Shu”). All citations to Shu are directed to the English machine translation of Shu, provided as a reference.
Regarding claim 1, Shu teaches a terahertz wave lens that concentrates or collimates a terahertz wave, the lens comprising:
a substrate (7) having a surface provided with an uneven structure that changes a phase of the terahertz wave (See e.g. Figs. 1 and 3-4; Paragraphs 0007-0009, 0018, 0026, and 0040),
wherein the uneven structure includes a plurality of unevenness forming portions (See e.g. Figs. 1 and 4) formed of protruding portions or recessed portions that are periodically arranged (See e.g. Figs. 1 and 3-4; Paragraphs 0007-0009, 0018, 0026, and 0040),
the uneven structure includes a plurality of regions (13-18) where the plurality of unevenness forming portions are arranged (See e.g. Figs. 1 and 3-4; Paragraphs 0007-0009, 0018, 0026, and 0040),
a height of the unevenness forming portion in a thickness direction of the substrate and a width of the unevenness forming portion in a direction orthogonal to the thickness direction differ for each of the regions (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038, e.g. Paragraph 0001: “The terahertz one-dimensional phase grating involved in the invention is a three-dimensional and reflective phase grating with variable grating pitch and sequential change of groove depth, which is suitable for terahertz band”),
a distance between centers of the unevenness forming portions adjacent to each other is constant (See e.g. Figs. 1 and 3-4; Paragraphs 0008, 0025, and 0038), and
outer end portions of the uneven structure in the thickness direction are located on the same plane (See e.g. Figs. 1 and 3-4; Paragraphs 0007-0009, 0018, 0026, and 0040).
Regarding claim 4, Shu teaches the terahertz wave lens according to claim 1, as above.
Shu further teaches that the plurality of regions are formed of N (N is an integer of 2 or more) regions including a first region to an Nth region that are arranged along a predetermined direction, and an effective refractive index of each of the plurality of regions is further decreased in a stepwise manner as the region is shifted from the first region toward the Nth region (See e.g. Figs. 1 and 3-4; Paragraphs 0008-0009, 0018, 0021, 0025-0026, and 0037-0038).
Regarding claim 5, Shu teaches the terahertz wave lens according to claim 4, as above.
Shu further teaches that the height of the unevenness forming portion belonging to each of the regions is further increased as the region is shifted from the first region toward the Nth region (See e.g. Figs. 1 and 3-4; Paragraphs 0008-0009, 0018, 0021, 0025-0026, and 0037-0038).
Regarding claim 6, Shu teaches the terahertz wave lens according to claim 5, as above.
Shu further teaches that the unevenness forming portion is the protruding portion, and the unevenness forming portion having a height between a height of the unevenness forming portion corresponding to an nth region (n is any integer from 1 to N-1) and a height of the unevenness forming portion corresponding to an n+1th region is formed in the vicinity of a boundary between the nth region and the n+1th region (See e.g. Figs. 1 and 3-4; Paragraphs 0008-0009, 0018, 0021, 0025-0026, and 0037-0038).
Regarding claim 7, Shu teaches the terahertz wave lens according to claim 4, as above.
Shu further teaches that the plurality of regions include a first phase difference region where a phase difference between the regions adjacent to each other is set to a first phase difference, and a second phase difference region where a phase difference between the regions adjacent to each other is set to a second phase difference smaller than the first phase difference (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0011, 0017-0018, 0026, and 0040).
Regarding claim 8, Shu teaches the terahertz wave lens according to claim 7, as above.
Shu further teaches that the unevenness forming portion is the protruding portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or more, is the second phase difference region (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038).
Regarding claim 9, Shu teaches the terahertz wave lens according to claim 7, as above.
Shu further teaches that the unevenness forming portion is the recessed portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or less, is the second phase difference region (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038).
Regarding claim 10, Shu teaches the terahertz wave lens according to claim 7, as above.
Shu further teaches that at least the first region forms the second phase difference region (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0011, 0017-0018, 0026, and 0040).
Regarding claim 11, Shu teaches the terahertz wave lens according to claim 4, as above.
Shu further teaches that the unevenness forming portion includes a plurality of repetition units each including one set of the plurality of regions, the plurality of repetition units are arranged along the predetermined direction, and at least one of the plurality of repetition units is formed to have a phase distribution having a width larger than 2π ((See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0009-0014, 0017-0018, 0026, 0037-0038, and 0040 – Shu teaches that the phase shift/distribution is given by                         
                            φ
                            =
                            
                                
                                    4
                                    π
                                    h
                                
                                
                                    λ
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                            
                                        
                                    
                                
                            
                        
                     and teaches that the grooves have a depth up to 0.981 cm. Thus, for a terahertz wave, the phase distribution would be greater than 2π).
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Chinese Pub No. CN 201340905 Y; hereinafter – “Li”). All citations to Li are directed to the English machine translation of Li, provided as a reference.
Regarding claim 1, Li teaches a terahertz wave lens that concentrates or collimates a terahertz wave, the lens comprising:
a substrate having a surface provided with an uneven structure that changes a phase of the terahertz wave (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050),
wherein the uneven structure includes a plurality of unevenness forming portions  formed of protruding portions or recessed portions that are periodically arranged (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050),
the uneven structure includes a plurality of regions (See Fig. 3, reproduced below) where the plurality of unevenness forming portions are arranged (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050),
a height of the unevenness forming portion in a thickness direction of the substrate and a width of the unevenness forming portion in a direction orthogonal to the thickness direction differ for each of the regions (See e.g. Fig. 3, reproduced below; Paragraphs 0016-0021 and 0044-0050),
a distance between centers of the unevenness forming portions adjacent to each other is constant (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050), and
[AltContent: textbox (Figure 1: Fig. 2 of Li shows the required structure.)]
    PNG
    media_image1.png
    568
    722
    media_image1.png
    Greyscale
outer end portions of the uneven structure in the thickness direction are located on the same plane (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 2, Li teaches the terahertz wave lens according to claim 1, as above.
Li further teaches that the unevenness forming portion is the protruding portion, and the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 3, Li teaches the terahertz wave lens according to claim 1, as above.
Li further teaches that the unevenness forming portion is the recessed portion, and the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 4, Li teaches the terahertz wave lens according to claim 1, as above.
Li further teaches that the plurality of regions are formed of N (N is an integer of 2 or more) regions including a first region to an Nth region that are arranged along a predetermined direction, and an effective refractive index of each of the plurality of regions is further decreased in a stepwise manner as the region is shifted from the first region toward the Nth region (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 5, Li teaches the terahertz wave lens according to claim 4, as above.
Li further teaches that the height of the unevenness forming portion belonging to each of the regions is further increased as the region is shifted from the first region toward the Nth region (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 6, Li teaches the terahertz wave lens according to claim 5, as above.
Li further teaches that the unevenness forming portion is the protruding portion, and the unevenness forming portion having a height between a height of the unevenness forming portion corresponding to an nth region (n is any integer from 1 to N-1) and a height of the unevenness forming portion corresponding to an n+1th region is formed in the vicinity of a boundary between the nth region and the n+1th region (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 7, Li teaches the terahertz wave lens according to claim 4, as above.
Li further teaches that the plurality of regions include a first phase difference region where a phase difference between the regions adjacent to each other is set to a first phase difference, and a second phase difference region where a phase difference between the regions adjacent to each other is set to a second phase difference smaller than the first phase difference (See e.g. Fig. 3; Paragraphs 0020, 0037, and 0049).
Regarding claim 8, Li teaches the terahertz wave lens according to claim 7, as above.
Li further teaches that the unevenness forming portion is the protruding portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or more, is the second phase difference region (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 9, Li teaches the terahertz wave lens according to claim 7, as above.
Li further teaches that the unevenness forming portion is the recessed portion, and at least one of the regions, in which the width of the unevenness forming portion in the uneven structure is a threshold value determined in advance or less, is the second phase difference region (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Regarding claim 10, Li teaches the terahertz wave lens according to claim 7, as above.
Li further teaches that at least the first region forms the second phase difference region (See e.g. Fig. 3; Paragraphs 0020, 0037, and 0049).
Regarding claim 11, Li teaches the terahertz wave lens according to claim 4, as above.
Li further teaches that the unevenness forming portion includes a plurality of repetition units each including one set of the plurality of regions, the plurality of repetition units are arranged along the predetermined direction, and at least one of the plurality of repetition units is formed to have a phase distribution having a width larger than 2π (See e.g. Fig. 3; Paragraphs 0020, 0037, and 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Li.
Regarding claim 2, Shu teaches the terahertz wave lens according to claim 1, as above.
Shu further teaches that the unevenness forming portion is the protruding portion (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038, and the width of the unevenness forming portion can adjusted with the height of the unevenness forming portion (Paragraph 0025).
Shu fails to explicitly disclose that the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is.
However, Li teaches a terahertz zone plate including an unevenness forming portion wherein the unevenness forming portion is a protruding portion, and the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Li teaches this structure of the unevenness forming portion to “easily increase the diameter without increasing the thickness, which is beneficial to realize the miniaturization of the equipment” in order “to provide a terahertz zone plate, which has the characteristics of simple structure, low loss, low weight and low cost” (Paragraphs 0007 and 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu to have the structure of unevenness forming portions of Li to “easily increase the diameter without increasing the thickness, which is beneficial to realize the miniaturization of the equipment” in order “to provide a terahertz zone plate, which has the characteristics of simple structure, low loss, low weight and low cost,” as in Li (Paragraphs 0007 and 0024), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since a change of size is generally recognized  as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), given that Shu explicitly recognizes that the width can be modified (Paragraph 0025). 
Regarding claim 3, Shu teaches the terahertz wave lens according to claim 1, as above.
Shu further teaches that the unevenness forming portion is the recessed portion (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038, and the width of the unevenness forming portion can adjusted with the height of the unevenness forming portion (Paragraph 0025).
Shu fails to explicitly disclose that the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is.
However, Li teaches a terahertz zone plate including an unevenness forming portion wherein the unevenness forming portion is a recessed portion, and the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is (See e.g. Fig. 3; Paragraphs 0016-0021 and 0044-0050).
Li teaches this structure of the unevenness forming portion to “easily increase the diameter without increasing the thickness, which is beneficial to realize the miniaturization of the equipment” in order “to provide a terahertz zone plate, which has the characteristics of simple structure, low loss, low weight and low cost” (Paragraphs 0007 and 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu to have the structure of unevenness forming portions of Li to “easily increase the diameter without increasing the thickness, which is beneficial to realize the miniaturization of the equipment” in order “to provide a terahertz zone plate, which has the characteristics of simple structure, low loss, low weight and low cost,” as in Li (Paragraphs 0007 and 0024), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since a change of size is generally recognized  as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), given that Shu explicitly recognizes that the width can be modified (Paragraph 0025). 
Claim(s) 2-3 and 12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Unno (U.S. Patent No. 5,995,285).
Regarding claim 2, Shu teaches the terahertz wave lens according to claim 1, as above.
Shu further teaches that the unevenness forming portion is the protruding portion (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038, and the width of the unevenness forming portion can adjusted with the height of the unevenness forming portion (Paragraph 0025).
Shu fails to explicitly disclose that the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is.
However, Unno teaches a multilevel optical diffraction device with an unevenness forming portion wherein the unevenness forming portion is a protruding portion, and the larger the width of the unevenness forming portion is, the lower the height of the unevenness forming portion is (See e.g. Figs. 3 and 11-18; C. 8, L. 5-60; C. 8, L. 66 – C. 10, L. 12).
Unno teaches this structure of the unevenness forming portion “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement” (C. 3, L. 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu to have the structure of unevenness forming portions of Unno “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement,” as in Unno (C. 3, L. 10-12), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since a change of size is generally recognized  as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), given that Shu explicitly recognizes that the width can be modified (Paragraph 0025). 
Regarding claim 3, Shu teaches the terahertz wave lens according to claim 1, as above.
Shu further teaches that the unevenness forming portion is the recessed portion (See e.g. Figs. 1 and 3-4; Paragraphs 0001, 0008, 0017-0018, 0025, and 0037-0038, and the width of the unevenness forming portion can adjusted with the height of the unevenness forming portion (Paragraph 0025).
Shu fails to explicitly disclose that the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is.
However, Unno teaches a multilevel optical diffraction device with an unevenness forming portion wherein the unevenness forming portion is a recessed portion, and the larger the width of the unevenness forming portion is, the higher the height of the unevenness forming portion is (See e.g. Figs. 3 and 11-18; C. 8, L. 5-60; C. 8, L. 66 – C. 10, L. 12).
Unno teaches this structure of the unevenness forming portion “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement” (C. 3, L. 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu to have the structure of unevenness forming portions of Unno “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement,” as in Unno (C. 3, L. 10-12), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since a change of size is generally recognized  as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), given that Shu explicitly recognizes that the width can be modified (Paragraph 0025). 
Regarding claim 12, Shu teaches the terahertz wave lens according to claim 4, as above.
Shu fails to explicitly disclose that the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air.
However, Unno teaches a multilevel optical diffraction device with an unevenness forming portion wherein the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air (See e.g. Figs. 3 and 11-18; C. 8, L. 5-60; C. 8, L. 66 – C. 10, L. 12).
Unno teaches this antireflection structure of the unevenness forming portion “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement” (C. 3, L. 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu to have the antireflective structure of unevenness forming portions of Unno “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement,” as in Unno (C. 3, L. 10-12).
Claim(s) 12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Unno.
Regarding claim 12, Li teaches the terahertz wave lens according to claim 4, as above.
Li fails to explicitly disclose that the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air.
However, Unno teaches a multilevel optical diffraction device with an unevenness forming portion wherein the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air (See e.g. Figs. 3 and 11-18; C. 8, L. 5-60; C. 8, L. 66 – C. 10, L. 12).
Unno teaches this antireflection structure of the unevenness forming portion “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement” (C. 3, L. 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Li to have the antireflective structure of unevenness forming portions of Unno “to provide an optical diffraction device having the excellent capability for antireflection or reflection enhancement,” as in Unno (C. 3, L. 10-12).
Claim(s) 12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Shu or Li in view of Deng et al. (Chinese Pub No. 104849780 B; hereinafter – “Deng”). All citations to Deng are directed toward the English machine translation of Deng, provided as a reference.
Regarding claim 12, Shu and Li each teaches the terahertz wave lens according to claim 4, as above.
Shu and Li fail to explicitly disclose that the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air.
However, Deng teaches a terahertz optical lens and terahertz wave system with an unevenness forming portion wherein the height and the width of the unevenness forming portion corresponding to each of the plurality of regions are sized so as to suppress reflection of the terahertz wave at an interface between the uneven structure and air (Paragraphs 0009-0011, 0015, 0018-0019, 0033-0036, and 0043-0044).
Deng teaches this antireflection structure of the unevenness forming portion to “significantly improve the antireflection effect of the lens” so “the antireflection effect of the lens is improved by reducing the thickness of the lens and increasing the transmittance of the antireflection structure” (Paragraphs 0035-0036) such that “the thickness of the lens can be reduced while realizing the function of the element, thereby significantly reducing the influence of the lens on the transmission intensity of the THz wave” (Paragraph 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terahertz wave lens of Shu or Li to have the antireflective structure of unevenness forming portions of Deng to “significantly improve the antireflection effect of the lens” so “the antireflection effect of the lens is improved by reducing the thickness of the lens and increasing the transmittance of the antireflection structure” such that “the thickness of the lens can be reduced while realizing the function of the element, thereby significantly reducing the influence of the lens on the transmission intensity of the THz wave,” as in Deng (Paragraphs 0030 and 0035-0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yabumoto (U.S. PG-Pub No. 2020/0333515) teaches a diffractive optical element having a similar unevenness structure.
Rahomaki et al. (U.S. PG-Pub No. 2020/0110205) teaches a method of manufacturing a variable efficiency diffractive grating and diffractive grating having a similar stepped structure.
Liu (Chinese Pub No. 109459805 A) taches a terahertz focusing lens with a similar structure.
Kang (U.S. PG-Pub No. 2013/0300986) teaches a wire grid polarizer having a similar structure of unevenness portions.
Ando et al. (U.S. PG-Pub No. 2012/0113518) teaches a diffraction grating lens with a similar structure of recessed and protruding portions.
Seo (Japanese Pub. No. JP 2007-328096 A) teaches a diffraction optical element having a similar unevenness structure.
Motamedi et al. (U.S. Patent No. 6,992,824) teaches an efficient wave propagation for terahertz imaging and sensing with a similar structure.
Surma (NPL titled: “Chocolate Terahertz Fresnel Lens”) teaches a chocolate Fresnel lens for focusing terahertz waves having a kinoform structure with various recessed and protruding portions.
Gospodaric (NPL titled: “3D-printed phase waveplates for THz beam shaping”) having a similar structure of protruding portions.
Minkevicius et al. (NPL titled: “Terahertz multilevel phase Fresnel lenses fabricated by laser patterning of silicon”) teaches a similar terahertz focusing lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896